Exhibit 10.40
 
 
CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
 
This Confidential Separation Agreement and General Release of All Claims
(“Separation Agreement”) are made by and between Salon Media Group, Inc.
(“Company”) and Christopher Neimeth (“Executive”) with respect to the following
facts:
 
A.           Executive was employed by Company as its Chief Executive Officer.
 
B.           Executive’s employment ceased effective September 22, 2008
(“Separation Date”).
 
C.           Executive and Company are parties to three stock option agreements,
two of which are dated June 6, 2006 and a third which is dated December 7, 2006,
granting Executive the right to purchase 50,000, 200,000 and 25,000 shares,
respectively, of Company Common Stock (the “Options”).


D.           The parties desire to settle all claims and issues that have, or
could have been raised, in relation to Executive’s employment with Company and
arising out of or in any way related to the acts, transactions or occurrences
between Executive and Company to date, including, but not limited to,
Executive’s employment with Company or the termination of that employment, on
the terms set forth below.
 
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
 
1.           Severance Package.  Executive and Company are parties to an
Employment Agreement dated as of June 5, 2008 as amended as of September 13,
2007 (collectively the “Employment Agreement”).   Pursuant to the terms of the
Employment Agreement, in exchange for a release of claims in favor of the
Company, the Company agrees to provide Executive with the following payments and
benefits (“Severance Package”).  Executive acknowledges and agrees that this
Severance Package constitutes adequate legal consideration for the promises and
representations made by him in this Separation Agreement.
 
1.1           Severance Payment.  Company agrees to pay Executive the equivalent
of twelve (12) months base salary, or Two Hundred and Thirty Thousand Dollars
($230,000.00), less all appropriate federal and state income and employment
taxes (“Severance Payment”).  The Severance Payment will be made in accordance
with the following schedule: (i) One Hundred and Fifteen Thousand Dollars
($115,000) will be paid on the date that is six (6) months after the Separation
Date of this Agreement (“Initial  Severance Payment Date”); and (ii) One Hundred
and Fifteen Thousand Dollars ($115,000) will be paid in twelve (12) equal
installments in accordance with Company’s regular payroll schedule, beginning
the first regular pay date immediately following the Initial Severance Payment
Date.    
 
1.2           Bonus Payment   In addition, Company agrees to pay Executive a
partial bonus for fiscal year 2008 in the amount of Twenty Three Thousand Nine
Hundred Seventy Three Dollars ($23,973.00), less all appropriate federal and
state income and employment taxes (“Bonus Payment”).   The Bonus Payment will be
paid in a lump sum within ten (10) business days following the Effective Date of
this Agreement.
 
1

--------------------------------------------------------------------------------


1.3           Continuation of Group Health Benefits.  Executive will continue to
receive group health insurance benefits on the same terms as during Executive’s
employment for the earlier of (i)  twelve (12)  months following the Separation
Date and (ii) the date on which Executive becomes entitled to comparable
benefits provide by another employer, provided Company’s insurance carrier
allows for such benefits continuation.  In the event Company’s insurance carrier
does not allow such coverage continuation, Company agrees to pay the premiums
required to continue Executive’s group health care coverage for the twelve-month
period, under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), provided that Executive timely elects to
continue and remains eligible for these benefits under COBRA, and does not
obtain health coverage through another employer during this period.  Thereafter,
Executive will be solely responsible for payment of COBRA premiums.
 
1.4            Accelerated Stock Option Vesting.   All unvested shares of Common
Stock subject to the Options shall become immediately vested in full and
exercisable in accordance with their terms.  Executive agrees and acknowledges
that he is not entitled to any acceleration of the vesting of Executive’s
restricted stock award dated December 6, 2007.
 
1.5           Neutral Reference.  In response to any inquiries for employment
references that are directed to Company’s Human Resources Department, Company
will provide only Executive’s dates of employment and positions held.
 
1.6           Resignation.  Company agrees to characterize Executive’s
separation as a voluntary resignation.  If asked by any third parties about
Executive’s employment with the Company, Executive shall respond that he
resigned from employment with the Company.
 
1.7           Reimbursement of Business Expenses.  Executive shall be reimbursed
for any reasonable and necessary expenses incurred by him in connection with his
employment with the Company through the Separation Date in accordance with
applicable Company expense reimbursement policies, provided that any requests
for such reimbursement must be made in writing within thirty (30) days after the
effective date of this Agreement.   Any such request shall relate only to
appropriately documented business expenses incurred by Employee in performance
of his duties in accordance with Company's established practices. The Company
shall make the payment to Executive for any outstanding reasonable and necessary
expenses as soon as possible but not later than ten (10) business days after
Executive submits such expenses for reimbursement.
 
2.           Transition Assistance.  During the two month period following the
Separation Date, Executive agrees to make himself available, as needed, without
any additional compensation, to answer business-related questions by telephone
or in person as deemed necessary by Company.  Company’s request for Executive’s
assistance during this time shall take into consideration his personal and
business commitments and the amount of notice provided to him. The Company will
reimburse Executive for pre-approved, reasonable out-of-pocket travel (including
travel and accommodations), and other incidental expenses, that he incurs as a
result of his assistance pursuant to this paragraph. In addition, in the event
that such transitional assistance exceeds fifteen (15) hours of Executive’s
time, the Company will compensate Executive for time spent at the hourly rate of
$150.00 per hour.
 
2

--------------------------------------------------------------------------------


3.           General Release.
 
3.1           Executive unconditionally, irrevocably and absolutely releases and
discharges Company and TriNet Corporation (“TriNet”), and any parent and
subsidiary corporations, divisions and affiliated corporations, partnerships or
other affiliated entities of Company and TriNet, past and present, as well as
Company’s and TriNet’s employees, officers, directors, agents, successors and
assigns (collectively, “Released Parties”), from all claims related in any way
to the transactions or occurrences between them to date, to the fullest extent
permitted by law, including, but not limited to, Executive’s employment with
Company, the termination of Executive’s employment, and all other losses,
liabilities, claims, charges, demands and causes of action, known or unknown,
suspected or unsuspected, arising directly or indirectly out of or in any way
connected with Executive’s employment with Company.  This release is intended to
have the broadest possible application and includes, but is not limited to, any
tort, contract, common law, constitutional or other statutory claims, including,
but not limited to alleged violations of the California Labor Code or the
federal Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964 and
the California Fair Employment and Housing Act, the Americans with Disabilities
Act, and all claims for attorneys’ fees, costs and expenses.
 
3.2           Executive acknowledges that he may discover facts or law different
from, or in addition to, the facts or law that he knows or believes to be true
with respect to the claims released in this Separation Agreement and agrees,
nonetheless, that this Separation Agreement and the release contained in it
shall be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.
 
3.3           Executive declares and represents that he intends this Separation
Agreement to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and Executive intends the
release herein to be final and complete.  Executive executes this release with
the full knowledge that this release covers all possible claims against the
Released Parties, to the fullest extent permitted by law.
 
3.4           Executive expressly waives Executive’s right to recovery of any
type, including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by Executive or on Executive’s
behalf, related in any way to the matters released herein.
 
3.5           Notwithstanding the above, nothing in this letter is intended to
release or waive any rights Executive has under COBRA, to unemployment insurance
benefits (it being understood that the Company shall not contest Executive’s
application for unemployment insurance benefits), any accrued pension benefits
or any other vested benefit under any employee plan in which Executive was a
participant prior to termination, or any rights to defense and indemnity under
the Indemnity Agreement between Executive and the Company dated June 20, 2006,
or any corporate bylaw, resolution, policy or practice.
 
4.           California Civil Code Section 1542 Waiver.  Executive expressly
acknowledges and agrees that all rights under Section 1542 of the California
Civil Code are expressly waived.  That section provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
3

--------------------------------------------------------------------------------


5.           Representation Concerning Filing of Legal Actions.  Executive
represents that, as of the date of this Separation Agreement, he has not filed
any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against Company or any of the other Released Parties in any court or
with any governmental agency.  Executive further agrees that, to the fullest
extent permitted by law, he will not prosecute, nor allow to be prosecuted on
his behalf, in any administrative agency, whether state or federal, or in any
court, whether state or federal, any claim or demand of any type related to the
matters released above, it being the intention of the parties that with the
execution of this release, the Released Parties will be absolutely,
unconditionally and forever discharged of and from all obligations to or on
behalf of Executive related in any way to the matters discharged herein.
 
6.           Nondisparagement.  Executive agrees that he will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Company or any of the other
Released Parties.  Likewise, the Company, through its employees and affiliates
with actual ability to speak on the matter, agrees that it will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Executive.
 
7.           Confidentiality.  Executive agrees to abide by all the surviving
provisions of the Employment Agreement and the employee nondisclosure and
assignment agreement Executive executed when he joined the Company, including
but not limited to, promises to protect all confidential and proprietary (i.e.
non-public) information of Company and promises not to solicit any of Company’s
employees for a period of six (6) months after his termination.
 
8.           Return of Company Property.  By signing this Separation Agreement,
Executive represents and warrants that he will have returned to Company on or
before the Separation Date, all Company property, including all confidential and
proprietary information, as described in paragraph 7 and all materials and
documents containing trade secrets and copyrighted materials, including all
copies and excerpts of the same.
 
9.           Enforcement.  If Executive breaches any of the terms in
paragraphs 6, 7, or 8 above or their subparts, Company will immediately cease
making the separation payments described in subparagraphs 1.1 and 1.2  above, to
the extent those payments have not yet been made. This shall in no way limit
Company’s right to pursue all legal and equitable remedies available to it as a
result of Executive’s breach of this Separation Agreement.
 
10.         Arbitration of Disputes.  The parties agree to arbitrate any and all
disputes arising out of or relating to the enforcement of this Separation
Agreement, or for the breach hereof, or the interpretation hereof.  The
arbitration will be conducted in San Francisco, California and shall be before a
single, neutral arbitrator selected by the parties.  If the parties are unable
to agree on a single neutral arbitrator, the arbitrator shall be selected in
accordance with the rules of the American Arbitration Association for Employment
Disputes.  The arbitrator shall have the power to enter any award that could be
entered by a judge of a trial court of the State of California, and only such
power, and shall follow the law.  The parties agree to abide by and perform any
award rendered by the arbitrator.  The arbitrator shall issue the award in
writing and therein state the essential findings and conclusions on which the
award is based.  Judgment on the award may be entered in any court having
jurisdiction thereof.  In no event shall the demand for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claim, dispute or other matter in question would be barred by the applicable
statute of limitations.  This agreement to arbitrate shall be specifically
enforceable under the prevailing arbitration law, and shall be in accordance
with the procedures established for arbitration in the California Code of Civil
Procedure.  The parties understand that by agreeing to arbitrate their disputes,
they are giving up their right to have their disputes heard in a court of law
and, if applicable, by a jury.  The Company shall bear the costs and expenses of
any mediation and/or arbitration.  The arbitrator shall have the authority to
award attorneys’ fees and costs to the prevailing party.
 
 
4

--------------------------------------------------------------------------------


11.           No Admissions.  By entering into this Separation Agreement, the
Released Parties make no admission that they have engaged, or are now engaging,
in any unlawful conduct.  The parties understand and acknowledge that this
Separation Agreement is not an admission of liability and shall not be used or
construed as such in any legal or administrative proceeding.
 
12.           Severability.  In the event any provision of this Separation
Agreement shall be found unenforceable by an arbitrator or a court of competent
jurisdiction, the provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that
Company shall receive the benefits contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
13.           Applicable Law.  The validity, interpretation and performance of
this Separation Agreement shall be construed and interpreted according to the
laws of the United States of America and the State of California.
 
14.           Binding on Successors.  The parties agree that this Separation
Agreement shall be binding on, and inure to the benefit of, his or its
successors, heirs and/or assigns.
 
15.           Full Defense.  This Separation Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by Executive in breach hereof.  Executive agrees that in the event an action or
proceeding is instituted by the Released Parties in order to enforce the terms
or provisions of this Separation Agreement, the Released Parties shall be
entitled to an award of reasonable costs and attorneys’ fees incurred in
connection with enforcing this Separation Agreement.
 
16.           Good Faith.  The parties agree to do all things necessary and to
execute all further documents necessary and appropriate to carry out and
effectuate the terms and purposes of this Separation Agreement.
 
17.           Entire Agreement; Modification.  This Separation Agreement,
including the Options associated grant documents herein incorporated by
reference and any confidentiality or proprietary rights agreement signed by
Executive, is intended to be the entire agreement between the parties and
supersedes and cancels any and all other and prior agreements, written or oral,
between the parties regarding this subject matter.  It is agreed that there are
no collateral agreements or representations, written or oral, regarding the
terms and conditions of Executive’s separation of employment with Company and
settlement of all claims between the parties other than those set forth in this
Separation Agreement. This Separation Agreement may be amended only by a written
instrument executed by all parties hereto.
 
5

--------------------------------------------------------------------------------


18.           Effective Date.  Company shall provide Executive with seven (7)
business days to consider this Agreement and to execute and return a copy of
this Agreement to the Company (the “Effective Date”).
 
THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED
HEREIN.  WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE
DATES SHOWN BELOW.
 
Dated:   11/14/08
By:  /s/ Christopher Neimeth
 
Christopher Neimeth
         
SALON MEDIA GROUP, INC.
   
Dated:   11/13/08
By:  /s/ Norman M. Blashka
 
Norman M. Blashka
 
Chief Financial Officer

 
 
 
 
6
 